Citation Nr: 1709148	
Decision Date: 03/24/17    Archive Date: 04/07/17

DOCKET NO.  13-11 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for a neck disability.

2.  Entitlement to service connection for headaches, to include as due to a neck disability.

3.  Entitlement to service connection for right median neuropathy.

4.  Entitlement to service connection for left ulnar and median neuropathy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served on active duty from June 1987 to March 2009.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  Due to the Veteran's place of residence, the RO in Boise, Idaho assumed jurisdiction.  

In October 2015, the Veteran testified before the undersigned Veterans Law Judge, by videoconference.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  The Veteran experienced neck disability symptomatology in service, continuous neck disability symptomatology since service discharge, and has a current neck disability.  

2.  The Veteran's headache disability is caused by a neck disability.   

3.  The Veteran experienced right median neuropathy that manifested to a compensable degree within one year of separation from service.

4.  The Veteran experienced left ulnar and median neuropathy that manifested to a compensable degree within one year of separation from service.



CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for a neck disability have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

2.  The criteria for entitlement to service connection for headaches have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2016).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for right median neuropathy have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

4.  Resolving reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for left ulnar and median neuropathy have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § § 1110, 1131, 1137 (West 2014); 38 C.F.R. § § 3.303(a), 3.304 (2016).  To establish service connection for a current disability, a Veteran must show the existence of a present disability; in-service incurrence or aggravation of a disease or injury; and a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Additionally, service connection may be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2016).  Similarly, any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disease, will be service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service-connected disease or injury is said to have been aggravated by the service-connected disease or injury. 38 C.F.R. § 3.310 (2015).  In cases of aggravation of a non-service-connected disability by a service-connected disability, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.322 (2015).

An alternative method of establishing in-service presence and causal relationship to service is through a demonstration of continuity of symptomatology.  38 C.F.R. § 3.303(b) (2016); Barr v. Nicholson, 21 Vet. App. 303 (2007); Savage v. Gober, 10 Vet. App. 488 (1997); Clyburn v. West, 12 Vet. App. 296 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997); Hickson v. West, 12 Vet. App. 247 (1999).  The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic, such as arthritis.  38 C.F.R. § 3.309(a) (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Certain chronic diseases, including organic diseases of the nervous system and arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  That presumption is rebuttable by probative evidence to the contrary.

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Neck Disability and Headaches

In a December 2002 service medical record, the Veteran reported falling from a ladder approximately a week prior to the examination.  The examiner diagnosed low back strain.  Subsequent treatment records regarding that incident indicate treatment for low back pain.  

In a February 2007 service medical record, the Veteran specifically denied experiencing any neck pain.  

In June 2008 and August 2008 service physical therapy records, the Veteran indicated that his neck hurt.

In a January 2009 service separation examination report, a service examiner reported that the Veteran's spine and musculoskeletal system, and head, face, neck, and scalp were normal.  

In a January 2011 statement, the Veteran wrote that he had experienced pain in his neck since the 2002 falling accident.  The Veteran indicated that he had received in-service physical therapy for neck pain in 2008.  

In a September 2012 VA medical examination report, a VA examiner noted that a contemporaneous X-ray report showed degenerative disc disease and degenerative joint disease of the cervical spine.  The examiner also diagnosed cervicogenic headaches caused by the cervical spine disability.  

Having reviewed the record, the examiner noted that the service medical records contained multiple reports indicating treatment for a low back injury after an in-service slip and fall accident, but no records suggesting treatment for a neck injury.  The examiner noted that the Veteran gave a very compelling account of in-service neck pain.  Considering the Veteran's seemingly credible account of in-service neck pain and the lack of any corroborating medical evidence, the examiner stated could not make a definite opinion as to whether the neck disability was related to service.

As the September 2012 VA medical examiner could not offer an opinion with the evidence available, the examiner's findings neither weigh in favor of or against the claim.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  The record indicates that the Veteran experienced in-service neck disability symptomatology, specifically pain as noted in the physical therapy records.  The Veteran has presented credible lay evidence, indicating that he experienced continuous neck pain following separation from service and to the present.  A VA medical examiner diagnosed an arthritic condition of the cervical spine by X-ray examination.  As the only probative evidence of record is the Veteran's lay evidence, the Board finds that service connection for a neck disability is granted as complaints in service that were treated and later diagnosed as a chronic disability approximately three years after separation from service, are shown from service to the present.  Therefore, the evidence shows a continuity of symptomatology of a chronic neck disability of arthritis since service.

In the September 2012 VA medical examination report, the VA examiner specifically found that the Veteran's headaches were cervicogenic headaches, caused by the neck disability.  As the headaches were caused by a service-connected disability, service connection for headaches must also be granted.  

Accordingly, resolving reasonable doubt in favor of the Veteran, the Board finds that service connection for a neck disability and headaches is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).

Upper Extremity Neurologic Disabilities

The Veteran's service medical records contain no notation indicating treatment or diagnosis for a neurological disability of the upper extremities.  In a January 2009 service separation examination report, a service examiner reported that the Veteran's neurological system was normal. 

The Veteran separated from service in March 2009.  In an August 2010 physical therapy report, the Veteran indicated that he experienced numbness and tingling in his hands throughout the day.  In a March 2013 EMG study report, an examiner diagnosed left ulnar neuropathy due to compression at the left elbow, right median neuropathy at the wrist, and left median neuropathy at the wrist.  

In a July 2013 statement, the Veteran reported having arm numbness and tingling since service.  He stated that the condition started during service due to duties as a personnel specialist which required him to be in front of a computer and typing most of the time.

In a March 2014 VA medical opinion, a medical examiner noted reviewing the claims file.  Having done so, the examiner opined that it was not at least as likely as not that the Veteran's claimed upper extremity neurological disabilities were caused by service.  In explaining the opinion, the examiner noted that the Veteran did not report having any upper extremity neurological symptoms until August 2010, more than a year after separation from service.  The examiner indicated that, had the Veteran experienced neurological symptoms during service due to in-service duties, there would most likely be a pattern of symptom exacerbation noted during service.  

At the October 2015 videoconference hearing, the Veteran provided testimony, indicating that he experienced neurological disability symptomatology in his arms during service which worsened within the first year after service.  

Having reviewed the evidence of record, the Board finds that the evidence is in relative equipoise as to whether the Veteran's claimed neuropathy of the upper extremities is related to service.  The March 2014 VA examiner stated that, had the Veteran experienced neurological symptoms due to his in-service duties, a pattern of exacerbation of symptoms would have been noted during service.  However, the Veteran has provided credible testimony indicating that he experienced onset of neurological symptoms during service and continuous symptoms after service.  Treatment records indicate that the Veteran reported experiencing tingling and numbness in his upper extremities beginning in August 2010, less than a year and a half after separation from service.  The Board notes that mild neurological symptomatology in each arm, such as that noted in the August 2010 physical therapy record, more nearly approximates that required for, at least, respective minimum 10 percent ratings under the applicable diagnostic code.  38 C.F.R. § 4.124a, Diagnostic Code 8515 (2016).  

As the Veteran's report of symptoms following service are credible, the Board finds that the evidence is in equipoise as to whether the Veteran experienced neurological symptomatology of the upper extremities manifested to a compensable degree within one year of separation from service.  Therefore, service connection for neurological disabilities of the upper extremities is granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).


ORDER

Entitlement to service connection for a neck disability is granted.  

Entitlement to service connection for headaches is granted.  

Entitlement to service connection for right median neuropathy is granted.  

Entitlement to service connection for left ulnar and median neuropathy is granted.  


______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


